EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments made in claims 1, 7 and 9 in the Amendment filed August 24, 2021 have been received and considered by Examiner.
Applicant’s cancellation of claims 2-5 and 8 in the Amendment filed August 24, 2021 has been acknowledged by Examiner.

Notes on Applicant’s Amendments
Examiner notes that the subject matter of claims 2-5 was incorporated into claim 1 in the Amendment filed August 24, 2021.
Examiner notes that the subject matter of claim 8 was incorporated into independent claim 7 in the Amendment filed August 24, 2021.

Note on Examiner's Amendment
Examiner proposed deleting claims 14-20, which are the claims drawn to the non-elected species. Applicant's Representative authorized the Examiner's Amendment.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Aaron J. Wong authorized the Examiner’s amendment in a telephone conversation with Examiner on November 18, 2021.

The application is amended as follows:

In the claims:

Cancel claims 14-20.

Allowable Subject Matter
Claims 1, 6, 7 and 9-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a vacuum insulated structure as recited in claim 1 having all structural and compositional limitations, of the filter member with the inner surface of the first panel having the structural limitations as claimed and (b) a mesh member where the mesh member substantially covers the inner surface of the first panel. The closest prior art, USPN 5,252,408 to Bridges et al. does not teach or suggest that the mesh member 24 of Bridges et al. substantially covers the inner surface of the first panel (wall or panel member 14) of Bridges et al. (mesh member 24 of Bridges et al. does not substantially cover the wall or panel member 14 of Bridges et al. because a significant proportion of wall or panel member 14 of Bridges et al. is not covered by the mesh member 24; see, for example, Fig. 4 and 5). Bridges et al. therefore does not anticipate independent claim 1 under 35 U.S.C. 102, and Bridges et al. does not provide any teaching that would have made it obvious to one of ordinary skill in the art under 35 U.S.C. 103 to have modified the mesh member 24 so that it substantially covers the inner surface of the first panel (wall or panel member 14), nor would any other reference have been combinable with Bridges et al. to teach modification of the mesh member 24 so that it substantially covers the inner surface of the first panel (wall or panel member 14), at least in part because Bridges et al. does not provide any motivation for one of ordinary skill in the art to have done so.

In regard to independent claim 7, the prior art of record fails to teach or suggest a vacuum insulated structure as recited in claim 7 having all structural and compositional limitations, including the combination of (a) an adhesive member interconnecting the filter member and the inner surface of the panel and (b) where the filter member substantially covers the inner surface of the panel. The closest prior art, USPN 5,252,408 to Bridges et al., does not teach or suggest that the filter member 26 of Bridges et al. substantially covers the inner surface of the panel (wall substantially cover the wall or panel member 14 of Bridges et al. because a significant proportion of wall or panel member 14 of Bridges et al. is not covered by the filter member 26; see, for example, Fig. 4 and 5). Bridges et al. therefore does not anticipate independent claim 7 under 35 U.S.C. 102, and Bridges et al. does not provide any teaching that would have made it obvious to one of ordinary skill in the art under 35 U.S.C. 103 to have modified the filter member 26 so that it substantially covers the inner surface of the first panel (wall or panel member 14), nor would any other reference have been combinable with Bridges et al. to teach modification of the filter member 26 so that it substantially covers the inner surface of the first panel (wall or panel member 14), at least in part because Bridges et al. does not provide any motivation for one of ordinary skill in the art to have done so.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782